Case 1:14-cv-09126-ALC Document 130 Filed 03/13/19 Page 1 of 4

UNITED srArEs DISTRICT CoURT
soUrHERN DrsrRlcr oF NEW YoRK

 

SECURITIES AND EXCHANGE
COMl\/HSSION,

Plaintiff,
vs.

ANTHONY J. THOMPSON, JR., JAY FUNG,
and ERIC VAN NGUYEN,

Defendants,

and

JOHN BABlKlAN and KENDALL
THOMPSON,

Relief Defendants,

NEW YORK COUNTY DISTRICT
ATTORNEY,

Intervenor.

 

 

Case No.: l4-cV-9126 (ALC)

DECLARATION OF RICCARDO DEBARI IN SUPPORT ()F ANTHONY J.
THOMPSON JR.’S OPPOSITION TO THE SECURITIES AND EXCHANGE
COMMISSION’S MOTION FOR PARTIAL SUMMARY JUDGMENT

I, Riccardo DeBari, pursuant to 28 U.S.C. § 1746, declare under penalty of perjury under

the laws of the United States of America that the following statements are true and correct:

l. l am a partner at the law firm of Thompson Hine, LLP, counsel for Defendant

Anthony J . Thompson (“l\/lr. Thompson”). l have been employed as an attorney by Thompson

Hine for approximately 5 years.

Case 1:14-cv-09126-ALC Document 130 Filed 03/13/19 Page 2 of 4

2. l submit this declaration, made with my personal knowledge, except where
otherwise stated, in support of Mr. Thompson’s Opposition to the Motion for Partial Summary
Judgrnent filed by the SEC in the above-captioned proceedings

3. Where I make this Declaration based on personal knowledge, information and
belief, sources of my information and belief are documents obtained by my firm and reviewed by
me, including bank account statements, wires, checks, credit card account statements, brokerage
records and transaction records for Mr. Thompson and related entities

Proceeds Obtained bv Mr. Thompson In Rclation to BGEM

4. After review of the transfers relating to the Blue Gem (BGEM) promotion, l have
confirmed that Mr. Thompson received a total of $200,000.00.

5. Specifically, on December 22, 2009, Microcapster Corp. (“Microcapster”)
received a wire in the amount of $1,109.366.00 from its brokerage account, XXX-XXX-1666
(“1666”) to its bank account at PNC Bank, XXXXXX~755 5 (“7555”)` from the proceeds of the
sales of BGEM, following the BGEl\/I promotion, which lasted from December 10 to December
2l , 2009. Annexed hereto as EXhibit A is a true and correct copy of the wire transfer.

6. As reflected in the top two postings at the bottom portion of the People’s Exhibit
52c, at the page marked 0003969, a chart created by the District Attorneys’ Office (“DANY”), in
connection with a parallel proceeding in the Supreme Court of New York, New York County,
Microcapster transferred funds to others who had earned those amounts through their
participation in the BGEM stock promotion lt transferred $130,000 to Eric van Nguyen.
Annexed hereto as EXhibit B is a true and correct copy of the People’s Exhibit 520 bearing bates
number DANY 0003969. This is likewise reflected in Exhibit 20 to the Vitale Declaration.

AnneXed hereto as Exhibit C is true and correct copy of December 22, 2009 S`WIFT transfer.

 

Case 1:14-cv-09126-ALC Document 130 Filed 03/13/19 Page 3 of 4

Thereafter, it transferred an additional $219,000 to Pudong LLC, an entity associated with J ay
Fung. See Exhibit C.

7. Microcapster also promptly disbursed other transaction-related expenses reflected
on the People’s Exhibit 52c. lt distributed $225',000.00 to Capital K Corp., see Exhibit D at
DANY 0003962, on information and belief based on its partial ownership of the firm.

8. lt disbursed another 350,000.00 to Justin Failla for services directly relating to the
BGEl\/l transaction including marketing and payment for internet advertising (a true and correct
copy annexed hereto as Exhibit E).

9. Microcapster paid an additional $125,000.00 to OTC Solutions, an entity formed
by Mr. Thompson that also paid substantial amounts for internet advertising A review of the
records of OTC Solutions reflects that it in turn disbursed those funds to Google and to
Marketwire LP Toronto for digital advertising expenses incurred during the promotion, the last
of which was on l2/18. (A true and correct copy of the People’s Exhibit 52a, DANY 0002779,
is annexed hereto as Exhibit F.) The difference in the beginning balances on 12/11'($92,274)
and 12/18 ($35,510), see DANY 2778, shows that $56,763.84 of the $l25,000 later transferred to
OTC Solutions were paid to cover transaction costs in the form of Google Ad internet marketing

purchases directly attributable to the BGEl\/l promotion1 Id.

 

l The other transactions follow a similar pattern of substantial disbursements for transaction costs, With regard to the promotion for Lyric J cans
(LYJN), for example, the SEC properly includes two deductions from the $1,510,578 of LYJN proceeds: $760,000 and $90,000, which
represent business transactions Other transaction expenses were also paid including a March 30 transfer of $27,500 to Secrest Consulting (see
Exhibit G, a true and correct copy of the People’s Ex. 52a, at DANY 002854); a March 30 transfer of $27,450 to Pat Boyd LLC; an April l
transfer of $256,850.78 to Google for ad buys for the LYJN promotion (see Exhibit H, a true and correct copy of the Peop|e’s Ex. 52a, at DANY
002870); and an April 16 transfer of $1 14,668 to MacroMark lnc. for ad buys for the LYJN promotion (ia'.). Deduction of those transaction costs
leaves a remainder of $234,090. '

 

Case 1:14-cv-09126-ALC Document 130 Filed 03/13/19 Page 4 of 4

10. Finally, a total of $200,000.00 was into the account of Anthony and Kendall
Thompson’s PNC Account. See Exhibit l, a true and correct copy of the People’s Ex. 52e, at
DANY 004557-4559.

Executed on: March 13, 2019

Riccardo DeBari

 

